Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the Restriction Election Requirement dated 11/1/2021. Applicants’ have elected the Applicant hereby elects, with traverse, paraffinum liquidium as a mineral oil, palmitic acid as a fatty acid, beeswax as a wax, hydroxyethyl cellulose as a gelling agent, glycerol as a hydrating agent, and glycerol stearate as a surfactant as the species for examination, with traverse. Applicant argues independent claim 1 does not require all the species and therefore the restriction should be withdrawn. In a group restriction, a species election is only made for examination purposes.  If the species elected is not found in the prior art then Examiner will continue search to other species claimed. The restriction requirement is made final.
Claims 1-15 are pending. The claims corresponding to the elected subject matter are Claims 1-15 and are herein acted on the merits.
Application Priority
This application filed 10/25/2019 is an international stage entry of PCT/EP2018/059948, Filing Date: 4/18/2018, which claims priority to FRANCE 1753577 filed 04/25/2017.
Information Disclosure Statement

Claim Rejections- 35 USC 112

 	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent claim 1 recites the term “support”. It is unclear what is meant by a support.  The Examiner will interpret support to mean a pharmaceutically acceptable carrier.
Appropriate clarification is required.
Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 3, 9 and 11-14, the phrase "preferable" or “preferentially” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopsky et al. (High doses of topical amitriptyline in neuropathic pain: two cases and literature review. Pain Pract. 2012 Feb;12(2):148-53. doi: 10.1111/j.1533 .
    PNG
    media_image1.png
    193
    849
    media_image1.png
    Greyscale

The claims are examined to the extent that they read on a composition comprising a pharmaceutically acceptable support (as best interpreted) from 10-30% by weight of amitriptyline, relative to the total weight of the composition, amitriptyline or pharmaceutically acceptable salt thereof.  The recitation “for use in the topical treatment of chemotheraypy-induced peripheral neuropathic pain,” “for preventive use before a chemotherapy treatment for the purpose of reducing, or even preventing, chemotherapy-induced peripheral neuropathic pain,” “for use in cancer treatment comprising chemotherapy sessions, the composition being administered between the chemotherapy sessions in order to remedy or prevent neuropathic pain that may be chemotherapy induce,” “for use in cancer treatment comprising chemotherapy sessions, the composition being administered preventively before the chemotherapy session, then during and between the chemotherapy regimens and continuing if necessary after the chemotherapy treatment depending on the state of the neuropathic pain”  are intended uses of the composition claim. 
Kopsky et al. teaches topical amitriptyline used in 5% and 10% (a 10% topical formulation will inherently contain a carrier).


Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kopsky et al. (High doses of topical amitriptyline in neuropathic pain: two cases and literature review. Pain Pract. 2012 Feb;12(2):148-53. doi: 10.1111/j.1533-2500.2011.00477.x. Epub 2011 Jun 16. PMID: 21676162., cited in IDS), as applied to claims 1-7 above, in view of Williams et al. (US 2004/0076648A1, cited in IDS).
Kopsky et al. is as discussed above.
Kopsky does not teach the emulsion formulation and components of the claims.
Williams teaches a topical oil-in-water emulsion composition for treating pain (abstract) comprising the amitriptyline. Examples of the oil phase of the emulsion include 20% oil phase and includes water (Table 1 page 13). The suitable lipophilic components are well known in the art and include, but are not limited to, vegetable, nut, and seed oils, such as almond oil, castor oil, coconut oil, corn oil, cotton seed oil, jojoba oil, linseed oil, grape seed oil, rape seed oil, mustard oil, olive oil, palm and palm kernel oil, peanut oil, safflower oil, sesame oil, soybean oil, sunflower seed oil, crambe oil, wheat germ oil, and cocoa butter; animal oils and fats, such as lanolin, tallow, lard, beef fat, butterfat, mink oil, and fish oils, hydrocarbon and petroleum oils, such as petrolatum, mineral oil, and liquid paraffin (of the species election), and higher fatty acids such as lauric acid, myristic acid, palmitic acid (of the species election), stearic acid, behenic acid, oleic acid, 12-hydroxystearic acid, undecylenic acid, tall acid, lanolin fatty acid, isostearic acid, linoleic acid, and linolenic acid. Preferably, the lipophilic component is a petroleum oil, such as petrolatum, mineral oil, or liquid paraffin, more preferably, petrolatum [0112] (reads on claims 8-9). The preferred amount of hydrophobic surfactant is about 2% to about 8% by weight of the total composition weight. hydroxyethyl [0154] Morevoer, the reference teaches other components such as “stiffening agent' (i.e., a hydrophobic material that is a Solid at room temperature but melts within the temperature range of about 40°C. to 80°C.) to provide a creamy feel to the compositions of the invention. The preferred amount of stiffening agent is about 1% to about 10% by weight of the total composition weight. Examples of suitable stiffening agents include, but are not limited to, cetyl alcohol, cetyl esters wax, microcrystalline wax, paraffin, stearyl alcohol, lauryl alcohol, miracle alcohol, cetostearyl alcohol, white wax, yellow wax, bee wax (of the species election), candelilla wax, cotton wax, carnauba wax, bayberry wax, rice-bran wax. Cetyl alcohol is the preferred Stiffening agent [0113]. Preservatives in a preferable amount of about 0.001% to about 1% by weight of the total composition weight, more preferably from about 0.01% to about 0.5% by weight. [0124].  The claims are drawn to a pH adjusting agents are from 0-1% of the formulation.  Lastly the formulation types include gels, creams, or ointments. [0178].
Further, it would have been obvious to incorporate the teachings of Williams et al. into Kopsky et al. The person of ordinary skill in the art would have been motivated to incorporate the teachings because Kopsky et al. generally teaches an amitriptyline composition and Williams teaches oil-in-water emulsion composition having suitable lipophilic components, hydrophobic surfactant, humectant, skin protectant, or emollient and bioadhesive polymers: to dispersed the lipophilic phase within the aqueous phase, to facilitate absorption, providing emolliency, to hydrate the skin, enhance its permeability, and thickening the formulation.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy. 

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/898249. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to a pharmaceutical composition comprising, in a pharmaceutically acceptable support suitable for topical application, at least one gelling agent and from 10% to 30% by weight, relative to the total weight of the composition, of amitriptyline or a pharmaceutically acceptable salt thereof, for use in the topical treatment of chemotherapy-induced peripheral neuropathic pain, whereas the claims herein are drawn to a pharmaceutical composition comprising, in a pharmaceutically acceptable support suitable for topical application, from 10% to 30% by weight of amitriptyline, relative to the total weight of the composition, amitriptyline or a pharmaceutically acceptable salt thereof, for use in the topical treatment of chemotherapy-induced peripheral neuropathic pain. Claim 11 of the application herein recites gelling agents.


	Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/LAYLA SOROUSH/Primary Examiner, Art Unit 1627